Citation Nr: 1128671	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-40 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 0 percent disability rating for hearing loss.  The RO also continued a 0 percent rating for bilateral otitis externa.  In November 2007, the Veteran filed a notice of disagreement (NOD) with the denial of increased ratings both for hearing loss and for bilateral otitis externa.  The RO addressed both issues in a December 2007 statement of the case (SOC).  In a December 2007 substantive appeal, the Veteran indicated that the only issue he was appealing was the rating for hearing loss.  Thus, the rating for hearing loss is the only issue presently before the Board.


FINDING OF FACT

The Veteran's hearing is impaired to no worse than level II in the right ear and level II in the left ear.


CONCLUSION OF LAW

The Veteran's hearing loss does not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Tables VI and VII (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided notice to the Veteran in letters issued in June 2007 and May 2008.  In those letters, VA addressed what information and evidence is needed to substantiate claims for increased ratings for service-connected disabilities, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran how effective dates are assigned.  The case was last adjudicated in March 2009.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the claims file contains service treatment records, post-service medical records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by responding to notices, reporting for examinations, and submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the claims on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Hearing Loss

In a November 2005 rating decision, the RO granted service connection, effective in June 2005, for the Veteran's hearing loss.  The RO assigned a 0 percent disability rating.  In June 2007, the Veteran requested an increased rating for his hearing loss.  He has stated that his hearing is worsening over time.  He notes that his hearing loss makes it necessary to wear hearing aids every day.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  VA interprets reports of examinations in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2010).  VA resolves any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3 (2010).  Where there is a question as to which of two evaluations apply, VA assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010).  VA evaluates functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board will consider whether different ratings are warranted for different time periods.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The rating schedule provides for evaluating hearing impairment based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.  Table VIa may be applied when there are exceptional patterns of hearing impairment, such as when the puretone threshold at each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Tables VI, VIa, and VII are reproduced below.



	(CONTINUED ON NEXT PAGE)



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VIA
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

The Veteran has undergone VA audiological testing.  On audiological evaluation in June 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
35
60
LEFT
10
15
35
55
60

The puretone threshold average was 31 decibels in the right ear and 41 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  The hearing impairment levels were II in the right ear and II in the left ear. The test results were consistent with a 0 percent rating.

On audiological evaluation in April 2008, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
40
65
LEFT
25
15
40
70
75

The puretone threshold average was 35 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 88 percent in the left ear.  The hearing impairment levels were I in the right ear and II in the left ear.  The test results were consistent with a 0 percent rating.

On audiological evaluation in January 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
50
LEFT
15
10
30
65
65

The puretone threshold average was 29 decibels in the right ear and 43 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  The hearing impairment levels were I in the right ear and II in the left ear. The test results were consistent with a 0 percent rating.

In reaching its decision, the Board has taken into account that the Veteran uses hearing aids due to his hearing problems. Nevertheless, ratings for hearing loss are based on the results of audiometric testing, not whether hearing loss requires the use of hearing aids. As audiological testing has shown hearing impairment consistent with a 0 percent rating, the preponderance of the evidence is against a rating higher than 0 percent.  The Board therefore denies the claim for an increased rating.

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2010).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  

The manifestations and effects of the Veteran's hearing impairment do not necessitate referral of the rating of that disability to designated VA officials for consideration of an extraschedular rating.  The Veteran has not had frequent hospitalizations for his hearing impairment, and the evidence does not indicate that his hearing impairment markedly interferes with his capacity for employment.


ORDER

Entitlement to a compensable disability rating for hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


